DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 1 December 2021.
2.         Claims 1, 9, and 17 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statements filed 29 December 2021 have been considered by the Examiner.  Signed copies are enclosed with this Office Action.

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). In the previous Office action, independent Claims 1 and 9 did not pass Step 1 as not being in a statutory category.  The current amendments to these claims now pass Step 1.  Overall, Applicants have not amended Claims 1-20 to provide statutory support and the rejection is maintained.
Applicants’ amendments necessitated the new grounds of rejection.


Response to Arguments

Applicants’ arguments filed 1 December 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-20, (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), and although some minor amendments were made to the claims, the Examiner maintains the rejection under 35 U.S.C. 101 in the below rejection.  Further, Applicants state that the claims comprise “machine learning” however this is not specifically recited in the claims and if was recited, a more detailed aspect of this limitation would need to be further recited.  Also, Applicants compare the PTAB decision of Ex Parte Linden in that Linden utilized use of a “trained neural network”.  This comparison is not the same as Applicants’ claims because, as recited, there is no detail of a trained neural network recited in the claims.
Applicant submits that: (2) Deshpande et al. (Deshpande) (US 2015/0134413) does not teach or suggest in amended Claim 1: “generating clusters of sets of features using auto cluster, and training the clusters” [see Remarks page 10].  With regard to argument (2), the Examiner respectfully disagrees.  First, this specific limitation is not recited as such in the claims.  In at least paragraphs 66, 106, Deshpande goes into more detail as to clustering of the data, specifically utilizing machine learning in contrast to Applicants’ currently recited method of clustering and obtaining the same results of Applicants’ claim limitations.  Further in at least paragraphs 36-38, 91, Deshpande goes into detail as to automatically developing a forecasting model for data developing by the machine learning process and thus providing the same results of Applicants’ broadly recited process of obtaining results without specific detail in the claims that would distinguish from Deshpande and also for the above rejection for an abstract idea.  For at least these reasons the rejection is maintained and with further detail in the below rejection.  Applicants’ amendment also necessitated a new grounds of rejection.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-20 are focused to a statutory categories namely “method; non-transitory computer-readable medium; system” sets.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“receiving historical sales data for an aggregate products/locations level, the  historical sales data comprising a plurality of sales data points, including sales data points for the first product at each of a plurality of locations;
extracting a plurality of different types of features related to sales of each of the
products;
generating, using auto clustering, a plurality of clusters of sales data points based on the plurality of different types of features, each of the plurality of clusters comprising a set of the features that are more similar to each other than different set of features corresponding to the other clusters;
training each of the clusters using the historical sales data to generate a plurality of trained cluster models comprising a set of promotion effects per cluster;
for a particular time period, a particular location and the first product, identifying the features for the time period and mapping to one of the trained cluster models to fetch the corresponding set of promotion effects for the time period; 
using the corresponding set of promotion effects to forecast demand for the first product” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally use promotion effects to forecast demand for products based on historical sales data based on location data.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity – fundamental economic principles or practices; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ un-published Specification ¶’s 9, 17-19, 29) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the 
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of Claims 17-20 “one or more processors; graphical user interface; memory”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant un-published Specification ¶’s 35-45) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “System 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (Deshpande) (US 2015/0134413) in view of Popescu et al. (Popescu) (US 2020/0074485).


With regard to Claims 1, 9, and 17, Deshpande teaches a method/computer-readable medium having instructions stored thereon that, when executed by a processor/system of predicting future demand for a first product (a method and system for creating customer-level demand forecasts for predetermined time periods) (see at least paragraphs 8, 109-116), the method comprising:  one or more processors coupled to one or more point of sale (Point Of Sale UnitID) systems (see at least paragraphs 52, 105);
receiving historical sales data (mechanisms for mining data and developing retail customer forecasting models for individual customers will now be explained, as starting out with the past purchase history stored by a retail entity in a purchase database in, for example, n-tuple format) for an aggregate products (retail forecasting has conventionally been directed to products, product categories)/locations level (local market;  locations; External data sources are data sources providing data possibly related to a specific retail entity location, as arriving from sources outside the retail entity and its database.  Thus, if the retail entity is a national chain store, the external data sources would be sources of data related to those stores located, for example, in a specific city or county), the historical sales data comprising a plurality of sales data points, including sales data points for the first product at each of a plurality of locations (This data is used to generate, in step S2, a set of features relevant to the forecasting model associated with a product or product category, a location, and a time window) (see at least paragraphs 52-67);
extracting a plurality of different types of features (set of features relevant to the forecasting model; This data is used to generate, in step S2, a set of features relevant to the forecasting model associated with a product or product category, a location, and a time window) related to sales of each of the products (the actual sales for the product or the product category are compared to the expected sales) (see at least paragraphs 52-67);
generating, using auto clustering (automatically entered into appropriate individual profile files or other associative storage techniques as information updates are received through any number of possible electronic data sources, or it can be updated using both manual and automatic update mechanisms; system 200 can automatically develop a model), a plurality of clusters of sales data points (data sets, both as structured and/or unstructured data) based on the plurality of different types of features (This data is used to generate, in step S2, a set of features relevant to the forecasting model associated with a product or product category, a location, and a time window.  These feature values are used with the forecasting model to generate, in step S3, the forecasts at a customer or a customer segment level for the product or the product category, location and time window.  In some exemplary embodiments, the forecasts can then be combined into a single forecast (e.g., a triangulated forecast which averages forecasts and/or fills in gaps that one model might have) of expected spending value for the customer over a time period; Hadoop cluster 411 is a cluster of community hardware used for large scale storage and processing of data sets, both as structured and/or unstructured data), each of the plurality of clusters corresponding to the other clusters (compares the forecast estimate for a product or a product category with the actual sales, thereby performing a gap analysis in module 232. Based on a deviation between the expected forecast sales and actual sales of the customer or the segment over a time period, the remedy/recommendation engine 203 can send a prompt to the root cause analysis and recommendation module 234, where a root cause analysis is conducted, based on the retailer data and other contextual information, to find if a gap exists because of causes that may impact sales in other areas. The root cause analysis 234 can be based upon determining whether another model would provide a better estimated forecast. For example, a model developed for another product might provide a better estimation for the gap that is observed between forecast and actual purchase amounts) (see at least paragraphs 36-38 66, 80, 91, 106);
training each of the clusters using the historical sales data (a set of customers who spend on game snacks timed around important game event is identified using correlations and customers' previous purchase histories) to generate a plurality of trained cluster models (A plurality of forecasting models can be built using existing machine learning based methods and/or time-series forecasting methods, and using the standard training-testing-validation methods) comprising a set of promotion effects per cluster (competitor strategy and actions related to products, pricing, marketing, promotions, advertising, etc.; This data is used to generate, in step S2, a set of features relevant to the forecasting model associated with a product or product category, a location, and a time window (see at least paragraphs 44-48, 65-67, 105-107);
for a particular time period, a particular location and the first product, identifying the features for the time period and mapping to one of the trained cluster models to fetch the corresponding set of promotion effects for the time period (the system 200 might pull household demographic and behavior information from existing store A customer databases and combine this data with new data sources, such as transaction dates and times of day, local weather, seasonality, consumption rates for each item in customer X's purchase history, nearby competitors and their proximity to customer X's home, competitor product offerings, current pricing promotions, advertising, and local events.  The system 200 fuses all these data, calculates a weekly expected value (EV) for customer X's purchases at store A and monitors her spending trends as each week progresses) (see at least paragraph 97); 
using the corresponding set of promotion effects to forecast demand for the first product (The forecasting engine 202 uses these parameters and input data to generate customer level features or customer segment level features which include a target variable for forecasting and input variables, based on, for example, customer profile and 
the method implemented by one or more processors executing instructions (see at least paragraphs 109-112);

Deshpande does not specifically teach comprising a set of the features that are more similar to each other than different set of features.  Popescu teaches comprising a set of the features that are more similar to each other than different set of features (Based on these results, curve 1 “wins” because, although it has a lower correlation (i.e., has a shape less similar to the sales of the item), there is a higher confidence in its estimated value because it has a lower RMSE, making the overall score higher than curve 2) in analogous art of sale demand forecasting for the purposes of:  “A lower RMSE means that the YOY demand pattern is more stable, giving confidence that the pattern will repeat in the future” (see at least paragraphs 21, 93-96).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include optimization of demand forecast parameters as taught by Popescu in the system of Deshpande, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	  

With regard to Claims 2, 10, and 18, Deshpande teaches wherein the different types of features comprise one or more of product related features, store features, timing related features, or promotions (see at least paragraphs 40-43).

wherein the plurality of clusters are generated using k-means clustering (see at least paragraphs 105-107).

With regard to Claims 4, 12, and 20, Deshpande teaches wherein the training each of the clusters comprises running a regression on each cluster (see at least paragraphs 47, 87, 105-107).

With regard to Claims 5, 13, Deshpande teaches saving each of trained cluster models into a binary file (see at least paragraphs 34, 36).

With regard to Claims 6, 14, Deshpande teaches the using the promotion effect to forecast demand comprising: demand = base demand * promotion lift * price lift (see at least paragraphs 65, 84, 86, 97).

With regard to Claims 7, 15, Deshpande teaches wherein the first product comprises a single stock-keeping unit (SKU) and the historical sales data comprises all SKUs sold at all locations for an entity (see at least paragraph 52).

With regard to Claims 8, 16, Deshpande teaches:  based on the forecasted demand for the first product, causing an amount of inventory of the first product to be transported to one or more of the locations (see at least paragraph 103).






Conclusion

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623